UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                          KERN, ALDYKIEWICZ, and MARTIN
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
               Private First Class JOSHUA C. HUDSONCURRIER
                          United States Army, Appellant

                                  ARMY 20110737

                       Headquarters, 82d Airborne Division
                         Tara A. Osborn, Military Judge
              Colonel Lorianne M. Campanella, Staff Judge Advocate


For Appellant: Lieutenant Colonel Jonathan Potter, JA; Captain A. Jason Nef, JA;
Captain James S. Trieschmann, Jr., JA (on brief).

For Appellee: Colonel John P. Carrell, JA; Lieutenant Colonel James L Varley, JA;
Major Catherine L. Brantley, JA; Captain Samuel Gabremariam, JA (on brief).


                                  27 February 2014
                              ---------------------------------
                               SUMMARY DISPOSITION
                              ---------------------------------
Per Curiam:

       A military judge sitting as a general court-martial convicted appellant,
pursuant to his pleas, of resisting apprehension and assault upon a person in the
execution of law enforcement duties in violation of Articles 95 and 128, Uniform
Code of Military Justice, 10 U.S.C. §§ 895, 928 (2006) [hereinafter UCMJ]. The
military judge convicted appellant, contrary to his pleas , of conspiracy and
aggravated assault in violation of Articles 81 and 128, UCMJ. The military judge
sentenced appellant to a bad-conduct discharge, reduction to the grade of E-1, and
four years confinement. The convening authority approved the adjudged sentence
and credited appellant with 159 days of confinement credit.

       Among appellant’s assignments of error for our review under Article 66,
UCMJ, is an allegation that the staff judge advocate failed to comply with Rule for
Courts-Martial [hereinafter R.C.M.] 1106(d)(4) by failing to provide an opinion on
whether corrective action should be taken on an allegation of legal error raised in
appellant’s R.C.M. 1105 post-trial matters regarding dilatory post-trial processing in
violation of United States v. Moreno, 63 M.J. 129 (C.A.A.F. 2006) and United States
HUDSONCURRIER —ARMY 20110737

v. Colazzo, 53 M.J. 721 (Army Ct. Crim. App. 2000). As relief, appellant requests
this court order a new review and action. Consistent with our decision in United
States v. Arias, 72 M.J. 501 (Army Ct. Crim. App. 2013), we agree. Consequently,
we need not reach appellant’s personally raised issues and other briefed allegations
of error.

      The convening authority’s initial action, dated 7 July 2012, is set aside. The
record of trial will be returned to The Judge Advocate General for a new staff judge
advocate recommendation and a new action by the same or different convening
authority in accordance with Article 60(c) –(e), UCMJ.


                                       FOR
                                       FOR THE
                                           THE COURT:
                                               COURT:




                                       MALCOLM H.
                                       MALCOLM     H. SQUIRES,
                                                      SQUIRES, JR.
                                                               JR.
                                       Clerk of
                                       Clerk of Court
                                                Court




                                          2